1

2

3

4

5

6
                                UNITED STATES DISTRICT COURT
7
                               WESTERN DISTRICT OF WASHINGTON
8
                                         AT SEATTLE

9
     PAUL BARRACLIFFE, II,
10                                                      NO. C20-1024-RSL
11
                               Plaintiff,
                                                        ORDER GRANTING DEFENDANT
            vs.                                         SNOHOMISH COUNTY, FORTNEY,
12
                                                        SMARR, SMITH, AND HARRIS’S MOTION
13   SNOHOMISH COUNTY SHERIFF ADAM                      TO COMPEL RULE 35 PSYCHOLOGICAL
     FORTNEY, and his marital community; et             EVALUATION OF PLAINTIFF PAUL
14   al.,                                               BARRACLIFFE, II
15
                               Defendants.
16

17

18
                                                  ORDER

19          This matter came before the Court on Defendant Snohomish County, Fortney, Smarr,
20   Smith, and Harris’s Motion to Compel a Federal Rule of Civil Procedure 35 psychological
21
     examination of Plaintiff Paul Barracliffe II, by licensed psychologist Dr. Evan Freedman. Plaintiff
22
     has not opposed the motion. It is, therefore, GRANTED. The Court finds that Plaintiff’s mental
23

24
     condition is in controversy and good cause exists to order a Rule 35 examination.              The

25   examination of Plaintiff Paul Barracliffe II by Dr. Evan Freedman, shall take place on:

26

27
     ORDER GRANTING DEFENDANTS’ MOTION TO COMPEL
     FRCP 35 PSYCHOLOGICAL EVALUATION OF PLAINTIFF - 1
     (C20-1024-RSL)
            Date:     Tuesday July 6, 2021
1
            Time:     8:00 a.m. PST
2           Location: Via remote video conferencing as set forth below
3
            1.      The examination shall include the remote administration of the MMPI-2 and
4
     interviews with the Plaintiff. In advance of the examination, Dr. Freedman shall send an email
5
     to Plaintiff including the hyperlink to the remote interview. The hyperlink shall be sent to the
6

7    following e-mail addresses:

8                   freefoodpaul@gmail.com
9
     Dr. Freedman will send to the Plaintiff only a hyperlink to the MMPI-2. After administration of
10
     the MMPI-2, the examination shall consist of further interview and the remote administration of
11
     no more than four (4) additional psychological tests, at the sole discretion of the examiner. Any
12

13   such remote additional psychological tests shall be sent by hyperlink only to the Plaintiff. Both

14   the first and second portions of the examination combined shall not exceed eight (8) hours,
15
     excluding reasonable breaks.
16
            2.      The examination shall be audio and/or video recorded by the examiner only. No
17
     party or representative of a party may record the examination by any means.
18

19          3.      No party shall be permitted to have a representative present during testing(s).

20   During the interview portions of the examination, Plaintiff may have a representative present.
21
     The representative shall observe via remote video conferencing only and shall not be in the same
22
     room with Plaintiff. The representative shall remain silent at all times during the interview.
23
            4.      Plaintiff will not use any communication device during testing other than those
24

25   used to facilitate the testing and interview. During testing and interview, no one will

26   communicate with Plaintiff except for Dr. Freedman. This includes, but is not limited to, instant
27
     ORDER GRANTING DEFENDANTS’ MOTION TO COMPEL
     FRCP 35 PSYCHOLOGICAL EVALUATION OF PLAINTIFF - 2
     (C20-1024-RSL)
     messaging, text messaging, or any equivalent. In the event any such communications occur, the
1

2    parties agree that the communications are discoverable. Plaintiff must have a webcam-equipped

3    device (such as a desktop, laptop, or tablet), and a device with audio-capabilities, and must be
4
     seen and heard at all times during testing and interview. Defendants shall be responsible for
5
     ensuring that Plaintiff has access to the required equipment during testing and interview and that
6
     any equipment checks or equipment tests have been completed prior to the testing and interview.
7

8
     Disruptions due to video streaming, phone line interruption, or other technical problems shall

9    not be counted against the time allocated for the testing and interview.
10         5.      Seven (7) days prior to the examination, Plaintiff Barracliffe shall inform
11
     Defendants’ counsel via e-mail of the name of the representative, if any, the representative’s
12
     relationship to Plaintiff, and the email to which the hyperlink to the remote interview shall be
13

14
     sent for that person. Defense counsel will inform the examiner of the name and e-mail of

15   Plaintiff’s representative prior to the examination.

16         6.      Defendants shall deliver to Plaintiff a copy of Dr. Freedman’s report no later than
17
     September 6, 2021.
18
           7.      Pursuant to FRCP 35(b)(2), the report must be in writing and must set out in detail
19
     the examiner’s findings, including diagnoses and conclusions.
20

21         Dated this 29th day of June, 2021.
22

23
                                                  Robert S. Lasnik
24                                                United States District Court Judge

25

26

27
     ORDER GRANTING DEFENDANTS’ MOTION TO COMPEL
     FRCP 35 PSYCHOLOGICAL EVALUATION OF PLAINTIFF - 3
     (C20-1024-RSL)
